Citation Nr: 0708598	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil (claimed as cancer of the head, neck, and 
throat).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board remanded this case back to the 
RO for additional development in September 2005.

The Board notes that material submitted to the RO as part of 
the additional development requested in that remand, 
including the May 2006 VA examination, refers to the 
veteran's lung cancer.  In January 2007, his service 
representative asked the Board to consider entitlement to 
service connection for lung cancer as an inferred claim.  It 
appears that the RO has undertaken some analysis of the 
claim.  The matter has not been developed for appellate 
review to this point, and is referred to the RO for continued 
appropriate action.

The instant appeal is limited to the issue cited on the title 
page.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam within the meaning of the controlling legislation.

2.  Squamous cell carcinoma of the right tonsil was not shown 
in service or within a year subsequent to service discharge, 
and is not shown to be related to the veteran's military 
service or to any incident therein.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred 
in or aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in April 2003 and October 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted April 2003 "duty to assist" letter was 
issued before the appealed rating decision, but the Board's 
remand ordered a subsequent letter to be sent to the veteran 
as the proper corrective action under the VCAA.  As indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

Service medical records do not reflect any complaints, or 
diagnosis, of any throat disorder or of squamous cell 
carcinoma of the right tonsil during service.  

VA medical records from the Richmond VA Medical Center show 
the veteran was diagnosed with right tonsil cancer, stage 
"T2N1M0," in August 2002 and provided chemo-radiation 
treatment from October to November 2002.  Although the actual 
records from 2002 are not to be found in the claims file, the 
records from 2003, 2004 and 2005 make frequent references to 
the veteran's cancer treatment.  Sometimes it is referred to 
as head and neck cancer.  The medical records on file also 
show the veteran was treated for difficulties with his 
percutaneous endoscopic gastrostomy (PEG) tube after his 
treatment for tonsil cancer.  The veteran received most of 
his nutrition through this tube, rather than by oral intake.

As a result of the Board's remand, the veteran underwent a VA 
examination in May 2006.  The examining physician had access 
to the claims file.  According to the examination report, the 
veteran served in Vietnam and had cancer of the right tonsil 
which was diagnosed in August 2002, stage II, "N1 M0," 
status post chemo-radiation with cisplatinum which was 
completed in November 2002.  It was noted the veteran had 
dysphagia for solids and liquids daily, that he had very 
little oral intake, and that he had a PEG tube inserted for 
feeding.  The veteran denied any pyrosis, hematemesis, 
melena, reflux or regurgitation, nausea, or vomiting.  At the 
time of the exam he was not receiving any active treatment 
for the tonsillar cancer other than the feeding tube.  The 
examiner noted there was no evidence of anemia and the 
veteran's weight was stable at 171 pounds.  

Diagnostic testing with a chest computed tomography showed 3 
millimeter (mm.) pulmonary nodules and a magnetic resonance 
imaging (MRI) scan showed some spinal stenosis, which the 
veteran's oncologist felt might contribute to dysphagia.  An 
esophagram showed large anterior bridging osteophytes at C4 
through C6 levels which demonstrated extrinsic compression 
upon the posterior aspect of the esophagus without inhibiting 
passage of liquids.  

According to the examination report, the veteran had 
difficulty breathing through his nose at night and used 
oxygen at night which dried his nasal passages.  Mild dyspnea 
was noted at rest and on exertion.  A recent diagnosis of 
squamous cell lung cancer, stage I-a, "T1 N0 M0," of the 
left upper lobe was noted.  The veteran had night sweats 
twice a week associated with fever.  

On physical examination, no allergic or vasomotor rhinitis or 
polyps were demonstrated.  There was no evidence of 
respiratory failure or chronic pulmonary thromboembolism.  
Diagnosis was right tonsillar squamous carcinoma.  As to 
etiology, the examining physician stated that current 
literature did not support the contention that cancer of the 
tonsil could be due to a former soldier's exposure to 
herbicides.  Therefore, she opined that it was less likely 
than not that the tonsillar cancer was related to the 
veteran's active duty including exposure to herbicides.


III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of malignant tumors, cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to a herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27630 - 27641 (May 
20, 2003) (emphasis added); see also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed. Reg. 59232 (November. 2, 1999).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  The veteran's discharge papers, DD 214, confirm 
that he served in Vietnam during the specified period of 
time.  As such, he is presumed to have been exposed to Agent 
Orange during military service.  

Squamous cell carcinoma of the tonsil is not one of the 
diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Moreover, squamous cell carcinoma of 
the tonsil is a nasopharyngeal cancer which VA has determined 
does not warrant service connection on the presumptive basis 
of exposure to Agent Orange.  See Notice, 68 Fed. Reg. 27630 
-27641 (May 20, 2003).  Accordingly, service connection 
cannot be granted on this basis.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) specifically has held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Therefore, service connection for the veteran's squamous cell 
carcinoma of the right tonsil can be established on a direct 
basis as being incurred during active military service.  38 
U.S.C.A. §§ 101(16), 1110.  In addition, service connection 
may be granted on a presumptive basis if his cancer 
manifested to a compensable degree within one year following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran was discharged in February 1976 after nearly 16 
years of military service.  His service medical records do 
not reveal any complaints, or diagnosis, of any throat 
disorder or of squamous cell carcinoma of the right tonsil 
during service.  The initial diagnosis of squamous cell 
carcinoma of the right tonsil was made in August 2002, more 
than 26 years after the veteran separated from service.

There is a considerable volume of medical evidence in the 
record, including VA medical records dated since the time the 
veteran filed his claim in this matter.  Though records of 
his treatment for squamous cell carcinoma of the tonsil from 
August to November 2002 are not within the record, subsequent 
entries show the medical diagnosis and chemotherapy 
treatment.  None of this evidence, however, indicates that 
the veteran's squamous cell carcinoma of the right tonsil is 
in any way related to his military service or to Agent Orange 
exposure during service.  In May 2006 the most recent VA 
examination of the veteran was conducted and the examining 
physician's opinion was that "it is less likely than not that 
the tonsillar cancer is related to the veteran's active duty 
including exposure to herbicides."

The preponderance of the evidence is against the veteran's 
claim for service connection for squamous cell carcinoma of 
the right tonsil.  There is no evidence showing that the 
veteran had squamous cell carcinoma of the tonsil during 
service or within the first year after he separated from 
service.  Rather, the evidence of record clearly shows that 
the veteran was first diagnosed in 2002, or 26 years after he 
separated from service.  The veteran has a current 
disability, but there is no evidence of squamous cell 
carcinoma of the tonsil during service, and no competent 
evidence linking the current cancer to service or to Agent 
Orange exposure during service.  Accordingly, service 
connection for squamous cell carcinoma of the right tonsil 
must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for squamous cell carcinoma of the right 
tonsil is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


